In an action brought by plaintiffs to restrain the vendor and vendees of certain real property from altering a barn, on the property contracted to be conveyed, into a two-family house, on the ground that the property was subject to a restrictive covenant to use the premises for one-family residences only, judgment was entered in favor of plaintiffs, after trial before an Official Referee to whom the matter was referred to hear and determine, and the vendees appeal. Judgment unanimously affirmed, with costs, on the opinion of the Official Referee. Present — Nolan, P. J., Johnston, Adel, Wenzel and MaeCrate, JJ.